Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 23, 2021                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  161598                                                                                                       Brian K. Zahra
                                                                                                             David F. Viviano
  DAVID SOLE,                                                                                            Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
           Plaintiff-Appellant,                                                                           Megan K. Cavanagh
                                                                                                          Elizabeth M. Welch,
  v                                                                   SC: 161598                                        Justices
                                                                      COA: 350764
  MICHIGAN ECONOMIC DEVELOPMENT                                       Ct of Claims: 19-000007-MZ
  CORP.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2020 judgment
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on the
  application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing: (1) whether, at the time of
  the request and pursuant to MCL 125.2005, the total value of tax credits extended to General
  Motors was exempt from disclosure under the Freedom of Information Act, MCL 15.231 et
  seq., as “financial or proprietary information” or as “[a] record or portion of a record,
  material, or other data received, prepared, used, or retained by the fund . . . in connection
  with an application to or with . . . an award, grant, loan, or investment that relates to financial
  or proprietary information submitted by the applicant that is considered by the applicant and
  acknowledged by the board or a designee of the board as confidential”; and (2) whether
  MCL 125.2005(11) requires the full disclosure, without redaction, of the tax credit
  agreement because “[a]ny document to which the fund is a party evidencing a loan,
  insurance, mortgage, lease, venture, or other type of agreement the fund is authorized to enter
  into shall not be considered financial or proprietary information that may be exempt from
  disclosure under subsection (9).” The appellant’s brief shall be filed by August 30, 2021,
  with no extensions except upon a showing of good cause. In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellant’s brief. A
  reply, if any, must be filed by the appellant within 14 days of being served with the
  appellees’ brief. The parties should not submit mere restatements of their application papers.

         The Mackinac Center for Public Policy, the Government Law Section of the State Bar
  of Michigan, and the Michigan Chamber of Commerce are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 23, 2021
           t0420
                                                                                 Clerk